DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/11/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-21 are examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the thickness of the first glass is smaller than the thickness of the second glass”. There is no support for this limitation in the specification. As support for this limitation, applicant points to the examples. However, while examples 2-3, 5-6, 8-9, 11-12, 15, 18, 21 and 24 disclose specific examples where the thickness of the first glass is less than the thickness of the second glass, i.e. thickness of first glass is 0.7 mm, 0.7 mm, and 1.1 mm while the thickness of the second glass is 1.1 mm, 2.0 mm, and 2.0 mm, respectively, there is no support to broadly recite the thickness of the first glass is less than the thickness of the second glass. This rejection affects all the dependent claims.
Claim 19 recites “wherein the thickness of the first glass is 2 mm or less, and the thickness of the second glass is 2 mm or less”. While there is support to recite thickness of each of the first glass and second glass of 0.5 mm or more and 3 mm or less (paragraph 39 of the specification as originally filed), there is no support to broadly recite that each of the first glass and second glass each has a thickness of  2 mm “or less” (no lower limit) which includes values of thickness of 0.4 mm, 0.1 mm, 0.01 mm, etc. for which there is no support in the specification.
Claim 20 recites “wherein the thickness of the first glass is 1.1 mm or less”. While there is support to recite thickness of the first glass of 0.5 mm or more and 3 mm or less and the thickness of the first glass is 1.1 mm (paragraphs 29 and 39 of the specification as originally filed), there is no support to broadly recite that the first glass has a thickness of 1.1 mm “or less” (no lower limit) which includes values of thickness of 0.4 mm, 0.1 mm, 0.01 mm, etc. for which there is no support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-21 recite “The display device according to claim 1”. It is not clear how claims 19-21 depend on claim 1 given that claims 19-21 recite “The display device” and claim 1 recites “A laminate”. Claims 19-21 are being interpreted as depending on claim 17.
Claim 21 recites “The display device …. comprising only two glass layers”. The scope of the claim is confusing given that is not clear if the laminate comprises only two glass layers or the display device comprises only two glass layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1), Hagen et al. (US 2013/0115435 A1) and Bekku et al. (US 2016/0209551 A1).

Regarding claims 1-13, 15 and 16, Brown et al. disclose a multilayer structure 120 (a laminate) comprising a glass sheet 121, a polymer interlayer 123 and a glass sheet 122 (see Figure 1B and paragraph 0045). The glass sheets 121 and 122 can be formed of chemically-strengthened glass having a surface compressive stress of at least 250 MPa and a depth of layer at least about 20 microns (see paragraph 0037, 0045). The glass sheets can have thickness ranging from about 0.5 mm to about 2.0 mm, i.e. t1 and t2 (see Abstract). The glass sheets are made of material (see paragraph 0035) that is identical to that utilized in the present invention (see paragraph 0076 of published application).
The polymer interlayer can be comprise PVB (polyvinyl butyral), EVA (ethylene vinyl acetate), etc. (see paragraphs 0042 and 0068). Brown et al. do not disclose a storage elastic modulus of the polymer interlayer, i.e. intermediate film. However, given that the polymer interlayer of Brown et al. is made of same material as presently claimed, it is inherent or obvious that the polymer interlayer of Brown et al. has storage elastic modulus as presently claimed.
Brown et al. disclose additional coatings (functional layer) can be provided on glass sheet to provide anti-glare characteristics or anti-reflection characteristics (see paragraph 0045). According to Figure 1B, glass sheet 121 is first glass and glass sheet 122 is second glass attached to backing frame 114, wherein first glass has first outer surface (first main face) and second inner surface (second main face) bonded to intermediate film 123 (see paragraph 0045).
Therefore, it would be obvious to one of ordinary skill in the art to provide coating that provides anti-glare characteristics or anti-reflection characteristics (i.e. anti-glare layer or anti-reflection layer) on first outer surface (first main face) of first glass in Brown et al. in order to provide anti-glare properties or anti-reflection properties, and thereby arrive at the claimed invention.
Brown et al. disclose the laminate can be utilized as a cover glass (cover member) for touch screen devices (display device) (see Figures 4A-4B, paragraphs 0047, 0062). For example, a separate LED panels can be placed behind glass laminate panel (see paragraph 0062). The laminate can cover a display, electronic devices and combinations thereof (see paragraph 0068, page 11 and claim 20). Accordingly, Brown et al. disclose the laminate is a cover member that covers a display panel of display device, wherein the second glass faces the display panel of the display device.
Brown et al. do not disclose thickness of the intermediate film (polymer interlayer). Brown et al. do not disclose the laminate is a cover member that covers a display panel of an in-vehicle display device, wherein the second glass faces the display panel of the in-vehicle display device, and wherein the thickness of the first glass is smaller than the thickness of the second glass. Brown et al. do not disclose laminate (multilayer structure) satisfying Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Panzer et al. disclose polyvinyl butyral films having a layer thickness of less than 2 mm are flexible films (see paragraph 0016).
In light of motivation for polyvinyl butyral having thickness of less than 2 mm disclosed by Panzer et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyvinyl butyral having thickness of less than 2 mm as polymer interlayer (intermediate film) in Brown et al. in order to improve flexibility, and thereby arrive at the claimed invention.
Brown et al. in view of Panzer et al. do not disclose the laminate is a cover member that covers a display panel of an in-vehicle display device, wherein the second glass faces the display panel of the in-vehicle display device, and wherein the thickness of the first glass is smaller than the thickness of the second glass. Brown et al. in view of Panzer et al. do not disclose laminate (multilayer structure) satisfying Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Hagen et al. disclose a laminated glass panel including an outer glass panel and an inner glass panel, wherein the thickness of the outer glass panel can be different than the thickness of the inner glass panel (see paragraph 0012). Further, when the glass panels are thinner, the laminated glass panel requires a smaller impact load, i.e. less energy to break the outer glass panel and inner glass panel (see paragraph 0012). The thickness of the outer glass panel and the inner glass panel may be customized to control the amount of energy required to break the outer glass panel and inner glass panel (see paragraph 0012).
In light of motivation for using thickness of outer glass panel different than thickness and inner glass panel, and varying thickness of outer glass panel and inner glass panel to control the amount of energy required to break the outer glass panel and inner glass panel disclosed by Hagen et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use thickness of outer glass panel different than thickness and inner glass panel, and vary thickness of outer glass panel and inner glass panel to control the amount of energy required to break the outer glass panel and inner glass panel in Brown et al. in view of Panzer et al., and thereby arrive at the claimed invention. Further, given that the outer glass panel is the first glass and inner glass panel is the second glass, it would have been obvious to one of the ordinary skill in the art to use thickness of outer glass, i.e. first glass, smaller than the thickness of the inner glass, i.e. second glass, in order to require less energy to break outer glass, i.e. first glass, compared to inner glass, i.e. second glass, in order to protect the display panel, and thereby arrive at the claimed invention.
Brown et al. in view of Panzer et al. and Hagen et al. do not disclose the laminate is a cover member that covers a display panel of an in-vehicle display device, wherein the second glass faces the display panel of the in-vehicle display device. Brown et al. in view of Panzer et al. and Hagen et al. do not disclose laminate (multilayer structure) satisfying Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
As indicated by Bekku et al., it is well known that in-vehicle car navigation system comprises a touch panel on a front side of liquid crystal display, wherein the touch panel is obtained by laminating from visible side a cover support and a touch sensor (see paragraph 0022). The cover support (cover member), touch sensor and liquid crystal display (display panel) read on a display device.
Therefore, as taught by Bekku et al., it would have been obvious to one of the ordinary skills in the art to use display device of Brown et al. in view of Panzer et al. and Hagen et al. as an in-vehicle display device for car-navigation system, and thereby arrive at the claimed invention. Accordingly, Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. disclose the laminate is a cover member that covers a display panel of an in-vehicle display device, wherein the second glass faces the display panel of the in-vehicle display device.
Accordingly, Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. disclose the laminate comprising a first glass, intermediate film and a second glass, wherein the thicknesses as well as materials of first glass, intermediate and second glass is identical to that presently claimed. That is, the laminate of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. is identical to that presently claimed. Therefore, given that the laminate of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. is identical to that presently claimed, it is inherent or obvious that the laminate of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. satisfy Expressions (1) to (4), Expressions (5) to (7) and Expression (8).
Further, given that the first glass, the intermediate film and the second glass of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. is identical to that utilized in the present invention, it is inherent or obvious that an adhesive strength between the first glass and the intermediate film, and an adhesive strength between the second glass and the intermediate film is as presently claimed.

Regarding claims 17-21, Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. disclose the laminate as set forth above. Brown et al. disclose the laminate can be utilized as a cover glass (cover member) for touch screen devices (display device) (see Figures 4A-4B, paragraphs 0047, 0062). For example, a separate LED panels can be placed behind glass laminate panel (see paragraph 0062). The laminate can cover a display, electronic devices and combinations thereof (see paragraph 0068, page 11 and claim 20). Therefore, as taught by Brown et al., it would have been obvious to one of the ordinary skills in the art to prepare a touch screen device (display device) comprising a display and the laminate, wherein the laminate is a cover glass (cover member) that covers the display, and thereby arrive at the claimed invention. Further, Brown et al. disclose the multilayer structure comprising glass sheets 121 and 122 (see Figure 1B and paragraph 0045). That is, multilayer structure comprises only two glass layers. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (i) Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1), Hagen et al. (US 2013/0115435 A1) and Bekku et al. (US 2016/0209551 A1) or alternatively (ii) Brown et al. (US 2015/0086048 A1) in view of Panzer et al. (US 2015/0165730 A1), Hagen et al. (US 2013/0115435 A1) and Bekku et al. (US 2016/0209551 A1) as applied to claim 1 above, further in view of Seto et al. (US 2003/0100432 A1).

Regarding claim 14, Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. disclose the laminate as set forth above. 
Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. do not disclose laminate having a luminous transmittance of 20% or more and 85% or less. However, given that the laminate of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. is identical to that presently claimed, it is inherent or obvious that the laminate of Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. has luminous transmittance of 20% or more and 85% or less.
Alternatively, Seto et al. disclose colored glasses comprises a colorant such as Fe2O3 having a luminous transmittance in a range of 10 to 60% (see paragraphs 0006, 0007). The colored glass can be a dull gray or green colored (see paragraph 0006).
In light of motivation for using colored glass having luminous transmittance in a range of 10 to 60% disclosed by Seto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use colored glass sheet having luminous transmittance in a range of 10 to 60% as the first glass and/or second glass in Brown et al. in view of Panzer et al., Hagen et al. and Bekku et al. in order to produce colored laminate for aesthetic appearance, and thereby arrive at the claimed invention. 
Further, as taught by Seto et al., it would have been obvious to one of the ordinary skills in the art to obtain luminous transmittance of the laminate including that presently claimed by adding and varying amount of colorant such as Fe2O3 in the first glass and/or second glass, and thereby arrive at the claimed invention.
Accordingly, given that the laminate of Brown et al. in view of Panzer et al., Hagen et al., Bekku et al. and Seto et al. has colored glass sheets having luminous transmittance in a range of 10 to 60%, it is obvious or inherent that the laminate comprising colored glass sheets of Brown et al. in view of Panzer et al., Hagen et al., Bekku et al. and Seto et al. has luminous transmittance in a range of 10 to 60%.

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, double patenting rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787